UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2015(Unaudited) Deutsche Global Small Cap Fund Shares Value ($) Common Stocks 97.4% Australia 0.5% Austal Ltd.*(Cost $2,394,918) Bermuda 1.0% Lazard Ltd. "A"(Cost $2,530,270) Canada 2.4% Quebecor, Inc. "B" SunOpta, Inc.* (Cost $9,599,967) China 1.1% Minth Group Ltd.(Cost $909,159) Cyprus 0.4% ProSafe SE(Cost $5,537,170) Finland 0.6% Cramo Oyj(Cost $3,999,711) France 2.1% Flamel Technologies SA (ADR)* JC Decaux SA (Cost $5,320,290) Germany 5.1% M.A.X. Automation AG Patrizia Immobilien AG Rational AG United Internet AG (Registered) Vib Vermoegen AG (Cost $10,844,489) Hong Kong 4.3% K Wah International Holdings Ltd. Playmates Toys Ltd. (a) REXLot Holdings Ltd. Sun Hung Kai & Co., Ltd. (a) Techtronic Industries Co., Ltd. (Cost $14,491,719) Indonesia 0.8% PT Arwana Citramulia Tbk(Cost $3,047,612) Ireland 3.4% Greencore Group PLC Paddy Power PLC (b) Paddy Power PLC (b) 38 Ryanair Holdings PLC* (Cost $5,854,581) Italy 0.8% Prysmian SpA(Cost $3,799,552) Japan 8.1% Ai Holdings Corp. Avex Group Holdings, Inc. (a) Kusuri No Aoki Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. United Arrows Ltd. Universal Entertainment Corp. (a) UT Holdings Co., Ltd. (a) (Cost $25,003,863) Malaysia 1.2% Hartalega Holdings Bhd. Tune Ins Holdings Bhd. (Cost $4,386,747) Netherlands 2.8% Brunel International NV Constellium NV "A"* (c) SBM Offshore NV* (a) (Cost $16,037,306) Panama 0.9% Banco Latinoamericano de Comercio Exterior SA "E"(Cost $3,723,271) Philippines 0.9% Alliance Global Group, Inc.(Cost $2,306,677) Singapore 1.0% Lian Beng Group Ltd.(Cost $3,472,801) Switzerland 1.0% Dufry AG (Registered)* (a) (Cost $3,652,109) Taiwan 0.6% Kinpo Electronics*(Cost $2,477,080) Thailand 0.5% Malee Sampran PCL (Foreign Registered)(Cost $3,153,340) United Kingdom 12.7% Arrow Global Group PLC Babcock International Group PLC Clinigen Group PLC Crest Nicholson Holdings PLC Domino's Pizza Group PLC Hargreaves Lansdown PLC HellermannTyton Group PLC Howden Joinery Group PLC IG Group Holdings PLC Jardine Lloyd Thompson Group PLC John Wood Group PLC Monitise PLC* (a) Nanoco Group PLC* (a) Polypipe Group PLC Rotork PLC Spirax-Sarco Engineering PLC (Cost $46,145,831) United States 45.2% ACADIA Pharmaceuticals, Inc.* Advance Auto Parts, Inc. Affiliated Managers Group, Inc.* Altra Industrial Motion Corp. (a) BE Aerospace, Inc.* Berry Plastics Group, Inc.* Cancer Genetics, Inc.* Cardtronics, Inc.* (a) Casey's General Stores, Inc. Cognex Corp.* CONMED Corp. DigitalGlobe, Inc.* Encore Capital Group, Inc.* Fox Factory Holding Corp.* Gentherm, Inc.* Hain Celestial Group, Inc.* (a) HeartWare International, Inc.* Jack in the Box, Inc. Jarden Corp.* (a) Kindred Healthcare, Inc. (a) Leucadia National Corp. Manitowoc Co., Inc. (a) Middleby Corp.* Molina Healthcare, Inc.* (a) Neurocrine Biosciences, Inc.* Oil States International, Inc.* Pacific Ethanol, Inc.* (a) Pacira Pharmaceuticals, Inc.* PAREXEL International Corp.* Primoris Services Corp. Providence Service Corp.* PTC, Inc.* Retrophin, Inc.* Roadrunner Transportation Systems, Inc.* Sinclair Broadcast Group, Inc. "A" Sunshine Heart, Inc.* Tenneco, Inc.* The WhiteWave Foods Co.* Thoratec Corp.* TiVo, Inc.* (a) TriNet Group, Inc.* Tristate Capital Holdings, Inc.* Ultra Clean Holdings, Inc.* United Rentals, Inc.* Urban Outfitters, Inc.* Varonis Systems, Inc.* (a) VeriFone Systems, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" WageWorks, Inc.* Zeltiq Aesthetics, Inc.* Zions Bancorp. Zoe's Kitchen, Inc.* (Cost $153,730,572) Total Common Stocks (Cost $332,419,035) Warrants 0.0% Malaysia Hartalega Holdings Bhd., Expiration Date 5/29/2015*(Cost $0) Rights 0.1% United States Furiex Pharmaceuticals, Inc.* Providence Service Corp. Expiration Date 2/5/2015* 0 Total Rights (Cost $388,368) Securities Lending Collateral 8.5% Daily Assets Fund Institutional, 0.10% (d) (e) (Cost $39,300,627) Cash Equivalents 2.4% Central Cash Management Fund, 0.06% (d) (Cost $11,058,434) % of Net Assets Value ($) Total Investment Portfolio (Cost $383,166,464) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $391,087,529.At January 31, 2015, net unrealized appreciation for all securities based on tax cost was $111,276,488.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $147,449,182 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $36,172,694. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2015 amounted to $37,220,739, which is 8.0% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At January 31, 2015 the Deutsche Global Small Cap Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks, Warrants & Rights Consumer Discretionary 24.7 % Industrials 23.5 % Health Care 15.6 % Financials 14.9 % Information Technology 8.7 % Consumer Staples 7.8 % Energy 2.7 % Materials 2.1 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks, Warrants and Rights Australia $
